Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00556-CV

                                    Salim MERCHANT,
                                         Appellant

                                              v.

SOUTH TEXAS MERCHANT ASSOCIATION COOPERATIVE, Quest Distributors LLC,
  STMA Business LLC, STMA Properties LLC, Sadruddin Sarfani, Hasam Ali, Mustak Ali,
Rahim Ali, Saleem Ali Noorallah Dhuka, Alina Jindani, Iqbal Karadiya, Nooru Lalani, Nizarali
 Maredia, Amin P. Mohammad, Amin V. Mohamed, Inayatali Momin, and Ruknuddin Momin,
                                       Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI14923
                        Honorable Antonia Arteaga, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, we STRIKE Appellant’s amended brief
and prohibit Appellant from filing another. This appeal is DISMISSED FOR WANT OF
PROSECUTION. Costs of court for this appeal are taxed against appellant Salim Merchant.

       SIGNED November 21, 2018.


                                               _________________________________
                                               Patricia O. Alvarez, Justice